           Case 1:17-cv-05833-DLC Document 230 Filed 10/09/20 Page 1 of 2




                                      BERRY LAW PLLC
                                          745 FIFTH AVENUE
                                              FIFTH FLOOR
                                    NEW YORK, NEW YORK 10151

                                         Phone (212) 355-0777
                                          Fax (212) 750-1371
Eric W. Berry (NY)
e-mail BerryLawPllc@gmail.com
                                                                October 9, 2020
via the Court’s ECF system
Mr. Steven Valverde, Case Manager
Second Circuit Court of Appeals
Thurgood Marshall Courthouse
40 Foley Square
New York, New York 10007
                                       Re: In re Norma Knopf and Michael Knopf,
                                           Docket No. 20-3091
Dear Mr. Valverde:

        I am writing to correct a typographical error in the Knopfs’ mandamus petition. The
petition states, at pp. 9-10, that the Knopfs dismissed Michael Sanford from the cases below
because they have a “satisfied” $10 million dollar judgment against him. (ECF 8-1, at pp. 9-10.)
That was a typing error.

        In fact, the Knopfs’ judgment against Sanford is unsatisfied. The judgment against
Sanford was awarded in a decision by State Court Justice Gerald Lebovits on February 4, 2019.
Knopf v. Sanford, 2019 WL 429469, *2 & *9 (Sup. Ct., New York Co., Index No. 652743/2018,
February 4, 2019) (holding Sanford “personally liable” as an “alter ego” for the “Knopfs’
$9,867,832.61 judgment as against Pursuit.”) Accord: In re Pursuit Holdings, LLC, 2019 WL
1220928, *1 (Bankr., S.D.N.Y. 2018) (Glenn, J.) (“. . . the [February 4, 2019] state trial court
decision resulted in a judgment entered on March 6, 2019 in favor of the Knopfs and against
Sanford . . . in the amount of $10,362,402.99 [citing Knopf v. Sanford, Index No. 652743/2018,
at Doc. 177].) See also: Knopf v. Esposito, 17 Civ. 5833 (DLC), ECF 210 (Ex. A hereto), ¶3,
n.1 (the Knopfs consented to the dismissal of Sanford from the Esposito civil rights case because
“. . . Mr. Sanford is apparently judgment proof and lawsuits tend to proceed more expeditiously
in the absence of pro se parties.”)

         Thank you for your attention to this matter.

                                    Respectfully submitted,

                                       /s/ Eric W. Berry
                                   Eric W. Berry
copies listed on next page
         Case 1:17-cv-05833-DLC Document 230 Filed 10/09/20 Page 2 of 2




Mr. Steven Valverde
October 9, 2020
Page 2


copies

Frederick Warder
Jonathan Hatch
Gary Greenberg
Frank Esposito
Edward Feldman
Lorraine Nadel
(by ECF)

Hon. Denise Cote (by the SDNY ECF System)

Steven Valverde, Case Manager (3 hard copies by Federal Express)
